Citation Nr: 1135072	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  05-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and D.N.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel
INTRODUCTION

The Veteran served on active duty from November 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for tinnitus.  A timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned Veterans Law Judge on September 25, 2006.   A copy of the hearing transcript has been associated with the file. 

In January 2011, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for a VA examination.  The examiner reviewed the claims folder, commented on the etiology of the Veteran's tinnitus, and provided a rationale for the provided opinion, as requested by the Board in its remand.  Although the remand requested that the claims folder be returned to the examiner who evaluated the Veteran in November 2009, it appears that that examiner was unavailable.  The March 2011 opinion was subsequently offered by an expert in audiology who is competent to render an opinion on this matter.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

A clear preponderance of the evidence is against a finding that the Veteran's tinnitus had its clinical onset in service or is otherwise related to her service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2003, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In April 2006, the Veteran was notified of the way initial disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with her claim.  The duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran asserts that her tinnitus began in service, when she was on a firing range for 2-4 hours without ear protection.  Service treatment records show that the Veteran sought treatment for a variety of complaints during her short period of active service, but there were no reports of tinnitus.  On a clinical record dated July 15, 1976, the treating physician noted that there was no tinnitus.  Tinnitus was not indicated on separation examination in July 1976, and an audiogram showed that the Veteran had normal hearing.  The Veteran denied any "ear, nose or throat trouble," as well as hearing loss, on her Report of Medical History at service discharge.  

Post service medical evidence includes an October 1989 Report of Medical History referencing a history of "ear, nose or throat trouble"; however, descriptive notes show that the Veteran was referring to seasonal allergies.  There was no report of tinnitus.  The Veteran was treated for an earache in February 1992, with no report of tinnitus.  Records dated April through May 1996 reflect reports of vertigo with "popping" sounds in the right ear.  In September 1996, Eustachian tube dysfunction was diagnosed.  Although some noise in the right ear was referenced, there was no diagnosis of tinnitus.  

An October 2003 VA treatment record refers to "[positive] tinnitus, associated with [Meniere's syndrome].    

During the Veteran's September 2006 hearing, she testified that she heard the ringing in her ears "right away" after the acoustic trauma on the firing range in service.  Her spouse testified that the Veteran's hearing was impaired during a visit home.  

The Veteran received VA audiology and otolaryngology consults in September 2007.  During the audiology consult, she reported a history of "intermittent bilateral tinnitus."  Otoscopic examination revealed normal tympanic membranes and external audio canals bilaterally.  Audiometry showed "normal to mild [sensorineural] hearing loss."  Acoustic immittance was normal.  

During her otolaryngology consult, the Veteran stated that she had had "noises in the ears for 30 years or more" and dizziness ,with a 1994 diagnosis of Meniere's disease.  Examination of the ears was normal.  The diagnosis was "inactive Meniere's, tinnitus which is part of Meniere's."  

On a VA audiology examination in May 2009, the Veteran stated that ringing in her ears began immediately after experiencing acoustic trauma in service.  According to the Veteran, the ringing subsided after approximately 2 weeks, but she could not state when the ringing sounds returned.  All tests of the Veteran's ears were normal on examination.  There was no evidence of middle ear dysfunction; acoustic reflexes were intact bilaterally.  The examiner found that she could not render an opinion as to the etiology of the Veteran's tinnitus without resort to speculation, in absence of the claims folder.  The claims folder was later submitted to the examiner; however, her subsequent opinion does not comment on the etiology of the Veteran's tinnitus.  

The Veteran received another VA audiology examination in November 2009.  At that time, the Veteran stated that she had experienced continuous tinnitus symptoms since exposure to acoustic trauma in service, with no relief.  Audiometric testing showed normal hearing bilaterally, normal middle ear function, and normal acoustic reflexes.  

After reviewing the claims folder and conducting a physical examination of the Veteran, the examiner found that the etiology of the Veteran's tinnitus could not be resolved without resort to speculation.  In her rationale, the examiner pointed out inconsistent statements as to a continuity of tinnitus symptomatology from the May 2009 VA examination (tinnitus subsided 2 weeks after the initial trauma but later returned) and the November 2009 examination (tinnitus had been constant since in-service acoustic trauma).   There was normal hearing but some indication of cochlear damage, possibly due to acoustic trauma or aging.  The examiner noted that tinnitus due to cochlear dysfunction was "a clinical possibility," but unlikely in the absence of hearing loss.  Cochlear dysfunction at the time of the reported in-service incident was "not clinically available."  In the absence of findings of cochlear dysfunction in service and inconsistent reports of tinnitus onset and frequency, the examiner found that acoustic trauma, aging and Meniere's syndrome were "all equally possible etiologies"; thus, she could not resolve the issue without resort to speculation.  

An opinion from a specialist in audiology was received in March 2011.  The examiner reviewed the claims folder, including the post-service records of the Veteran's treatment at Fort Lewis, Washington, and found that tinnitus was not the result of the Veteran's service.  The examiner pointed out that the Veteran's hearing was normal bilaterally "without evidence of constant pathologic tinnitus and without a military service period nexus for ... tinnitus.  There is no evidence of tinnitus during military service."  

Upon review, the Board notes that service treatment records are silent for reports of acoustic trauma or tinnitus, although the Veteran sought treatment for other complaints.  The Veteran did not report symptoms of tinnitus on an October 1989 Report of Medical History, 13 years after her discharge from active duty, nor did she report it in 1992 and 1996 while actively seeking treatment for other ear disorders.  The first reference to tinnitus in the medical evidence is dated October 2003, and at that time it was attributed to Meniere's disease.  A September 2007 otolaryngology consult concurred with that finding, stating that the Veteran's tinnitus was part of "inactive" Meniere's disease.

Several medical opinions have been provided in connection with this matter.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the May 2009 VA examination report is of no probative value, as it failed to provide an opinion as to the etiology of the Veteran's tinnitus.  Although the November 2009 opinion is factually accurate, fully articulated, and contains sound reasoning, the findings were ultimately inconclusive due to the fact that evidence of cochlear dysfunction in service is not available and the Veteran's own statements as to onset and frequency of tinnitus symptoms are inconsistent.  Since the inability to provide a definitive opinion was expressed as due to required information that cannot be obtained, the November 2009 opinion weighs neither for nor against the claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009); Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Board finds that the March 2011 examination report is of significant probative value here.  The examiner is a specialist in audiology and arrived at his conclusion after a thorough review of the claims folder and pertinent medical literature that was cited in the report.  His conclusion that tinnitus was not the result of service is supported by adequate rationale; specifically, that there was no evidence of tinnitus in service and no evidence of "constant pathological tinnitus," i.e. a continuity of tinnitus symptomatology, since service.   The examiner is a medical professional and a specialist in audiology, and competent to render an opinion in this matter.  Thus, the Board lends the March 2011 examination report greater probative weight than the remaining evidence.  

In light of the findings on examination and the clinical evaluations of the Veteran, which concluded that tinnitus is a result of nonservice-connected Meniere's disease, the Board finds that a clear preponderance of the evidence is against a finding that the Veteran's tinnitus had its clinical onset during service or is otherwise related to service. 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran as to in-service incurrence of his disorder and continuity of symptomatology from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to attest to her observations of ringing in the ears.  Layno; 38 C.F.R. § 3.159(a)(2).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claimant is competent to diagnose tinnitus because its unique and readily identifiable features, namely ringing in the ears, are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Although the Veteran's husband testified during her September 2006 hearing that he observed that the Veteran was having difficulty hearing during her active service, he did not comment on any ringing in the Veteran's ears.  His testimony is of limited probative value.  

Although the Veteran is competent to describe tinnitus that she experienced, the Board finds that her assertions as to in-service onset of tinnitus and continuity of tinnitus symptomatology since service are inconsistent with other evidence of record.  There are no references to tinnitus in her service treatment records, nor are there any reports of acoustic trauma.  Tinnitus was not noted on separation examination and was not identified on a July 1976 Report of Medical History.  Tinnitus was denied on a July 1976 clinical record (dated less than 2 weeks prior to her service discharge).  The Board finds it unlikely that the Veteran experienced tinnitus in service and did not report or seek treatment for it, and in fact denied having it shortly prior to her service discharge.  

The Veteran did not report tinnitus in October 1989 despite reporting other symptoms referable to the ear, nose and throat; nor did she report tinnitus in 1992 and 1996, despite receiving treatment for other disorders related to the ear.  The first finding of tinnitus in the record is dated October 2003 and attributes the disorder to Meniere's disease (this is the first recorded diagnosis of Meniere's disease, which was not present in service).   

On VA examination in May 2009, the Veteran reported that she experienced tinnitus for 2 weeks during service, after which the symptoms subsided.  She was unable to remember when the symptoms returned.  These statements are at odds with her hearing testimony and statements made to the November 2009 examiner, during which the Veteran asserted that her tinnitus had been continuous since experiencing acoustic trauma in service.  The inconsistency with which the Veteran reports onset and frequency of tinnitus diminishes the credibility of her statements and severely compromises the probative value of her claim of continuity of symptoms since service.  

Considering the overall evidence, including the service treatment records, the medical opinions and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  In conclusion, a preponderance of the evidence is against a finding that the Veteran's tinnitus is causally related to active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


